The defects in the record which led to our dismissal of this appeal at a former day of this term having been corrected, the appeal will be reinstated and considered upon its merits.
In the case of C. J. Dunn et al. v. State, 121 Tex. Crim. 30,53 S.W.2d 307, this day decided, we overrule the authority relied upon by the appellants herein, and held, after a discussion of the cases in *Page 39 
point, that a judgment nisi in form and substance similar to the one in the case before us, as well as a final judgment to the same effect, was valid. For the reasons given in that case we are compelled to hold against appellants herein.
The judgment will be affirmed.
Affirmed.
                      REHEARING WITHDRAWN.